Opinion issued March 10, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00920–CV




JUDYE GOLDEN, Appellant

V.

DICKINSON INDEPENDENT SCHOOL DISTRICT, Appellee




On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 00TX0066




MEMORANDUM OPINIONAppellant Judye Golden has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Judye Golden did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.